Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 6, 8-14, and 20-21 have been cancelled; claims 2-5 and 16-19 have been amended; claims 3-5 and 17-19 are withdrawn from consideration as non-elected claims; claims 1-2, 7, and 15-16 remain for examination, wherein claims 1 and 15.


Status of the Previous Rejections
Previous rejection of claims 1-2, 7, 15-16 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 21-27 of copending application No. 14/768,136, (which has been updated as claims 1-6 of US 9,782,862 B2) in view of EP’074 and US’256 is withdrawn in view of the Appellant’s “Terminal disclaimer” filed on 4/18/2019, which has been approved on 4/18/2019.
Previous rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Yoshioka et al (EP1605074 A1, thereafter EP’074) in view of Kenton (US 4,302,256, thereafter US’256) is withdrawn in view of the BPAI decision dated 11/10/2020. 
the BPAI decision dated 11/10/2020. 
Previous rejection of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over EP’074 in view of US’256, and further in view of Ito et al (US 9,149,881 B2, thereafter US’881) is withdrawn in view of the BPAI decision dated 11/10/2020. 
Previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over EP’074 in view of US’256 and US’881, and further in view of Kulkarni et al (US 9,102,015 B2 thereafter US’015) is withdrawn in view of the BPAI decision dated 11/10/2020. 

Claims rejoining
Claims 3-5 and 17-19 are rejoined. Claims 3-5 and 17-19 are previously withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement as different Species as set forth in the Office action mailed on 7/21/2016, is hereby withdrawn and claims 3-5 and 17-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-5, 7, and 15-19 remain for examination, wherein claims 1 and 15 are independent claims.
Allowable Subject Matter
Claims 1-5, 7, and 15-19 are allowed.
The reasons for the indication of allowable subject matter for claims 1-5, 7, and 15-19 can refer to the BPAI decision marked 11/10/2020.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JIE YANG/Primary Examiner, Art Unit 1734